Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The limitation, “a preservation protocol in which ice-induced damage to the cellular material does not occur” recited in claim 1 is vague since the claim does not specifically establish the types of structural damage which can occur.

	“High concentration” is a relative term.  What is the high concentration being compared to?  The exact high concentration cannot be determined based on the claim language.  The metes and bounds are indefinite.  

Claim 1 mentions “obtaining a cryopreserved cellular material that has been nanowarmed; wherein metabolic activity of the nanowarmed tissue is fully recovered to control values within 2 days of being rewarmed.”  It is unclear if the cryopreserved cellular material was previously cryopreserved in the subsequent step or if another cryopreserved cellular material was brought in.  The obtaining a cryopreserved cellular material step needs to be better connected with the previous step.  There needs to be a clear cryopreservation and thawing step.

Claim 2 is indefinite because it is uncertain if the cellular material is the “living large volume cellular material” of claim 1 or the “cryopreserved cellular material.”

Claim 3 mentions the term, “vitrification strategy.”  It is unclear what a vitrification strategy is.

Claims 4 and 18 mention VS83.  Trade names are indefinite.  The components need to be listed out instead.

Claim 5 mentions a cryoprotectant formation which lacks antecedent basis since Claim 1 mentions a “high concentration cryoprotectant formulation” and it is unclear if the two are the same thing.

Claims 6 and 15 are unclear because claim 1 mentions two types of cellular material.

Claim 12 mentions vitrification which has not been mentioned in Claim 1.  Therefore, claim 12 has an issue with antecedent basis.

Claim 16 does not clearly mention the cryopreservation and thawing/nanowarming step which is needed to connect the subjecting step to the obtaining step.  It is uncertain if the cryopreserved cellular material that had been nanowarmed was created during the subjecting step or if the material was separately provided.

Claim 17 is confusing because there are multiple types of cartilage tissue mentioned.  

Claim 20 does not have proper antecedent basis because there is no mention of an inductive heating system.  It is unclear if claim 20 is a product claim or process of further treating the cartilage tissue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without significantly more. The claim(s) recite(s) “the preservation protocol includes a vitrification strategy that limits the growth of ice during cooling and warming such that ice-induced damage does not occur.” This recitation can be interpreted as a mental step, which is a judicial exception. This judicial exception is not integrated into a practical application because a vitrification strategy is a mental step that can be carried out in one’s head. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the vitrification step just remains a vitrification mental step and does not produce an effect or a product that results in significantly more.

Response to applicants’ instant set of claims

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5-6,11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischof (WO 2014143961)

Bischof teaches a method for preserving living large volume cellular material, comprising: exposing the cellular material to a high concentration cryoprotectant formulation containing at least 0.5 mg/mL Fe mNPs, subjecting the cellular material to a preservation protocol in which ice-induced damage to the cellular material does not occur, and obtaining a cryopreserved cellular material that has been nanowarmed; wherein metabolic activity of the nanowarmed tissue is fully recovered to control values within two days of being rewarmed.  The last limitation occurs since the viability is nearly 100% according to page 23, line 14 (Pages 1-2; Page 5, line 15-24; Page 23) as in instant Claim 1, wherein the preservation protocol includes a vitrification strategy that limits the growth of ice during cooling and warming such that ice- induced damage does not occur during the preservation protocol (Abstract; Page 1, ln15-20; Page 7, ln 10-15; Page 8, ln 15-25; Page 9; Page 23, ln 14) as in instant Claim 3, wherein subjecting the cellular material to a preservation protocol comprises:stepwise cryoprotectant addition to the cryoprotectant formulation to achieve a final cryoprotectant formulation with a cryoprotectant concentration effective to avoid ice-induced damage to the cellular material (Abstract; Page 14, ln 24-31) as in instant Claim 5, wherein the cellular material is selected from the group consisting of human organs and human tissues (Page 6, ln 3-7) as in instant Claim 6, wherein the total concentration of the Fe mNPs in the high concentration cryoprotectant formulation is in the range of from 1 mg/mL to 5 mg/ml (Page 1, ln 22-25) as in instant Claim 11, wherein the cryopreserved cellular material is nanowarmed during the preservation protocol via subjecting the cellular material that has been vitrified to electromagnetic energy of an intensity sufficient to excite the Fe mNPs and thaw the vitrified cellular material (Abstract; Page 25) as in instant Claim 12, wherein the electromagnetic energy comprises a radio frequency field, an alternating magnetic field, or a rotating magnetic field (Page 25) as in instant Claim 13, wherein the radio frequency field, alternating magnetic field, or rotating magnetic field comprises a frequency of 200 kHz to 250 kHz (Page 25, ln 5-20) as in instant Claim 14, wherein the cellular material is exposed to the high concentration cryoprotectant formulation containing at least 0.5 mg/mL Fe mNPs via perfusion with the high concentration cryoprotectant formulation (Page 1-Page 2) as in instant Claim 15.

The reference anticipates the claimed limitation

Claim(s) 1-3,5-10,12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockbank (US 20180192639)

Brockbank teaches a method for preserving living large volume cellular material, comprising: exposing the cellular material to a high concentration cryoprotectant formulation containing at least 0.5 mg/mL Fe mNPs,subjecting the cellular material to a preservation protocol in which ice-induced damage to the cellular material does not occur, and obtaining a cryopreserved cellular material that has been nanowarmed; wherein metabolic activity of the nanowarmed tissue is fully recovered to control values within two days of being rewarmed (Abstract; Page 1;  Paragraph 76; Paragraph 106—discusses the Fe mNP) as in instant Claim 1, wherein the cellular material has a volume greater than 10 mL (Paragraph 27) as in instant Claim 2, wherein the preservation protocol includes a vitrification strategy that limits the growth of ice during cooling and warming such that ice- induced damage does not occur during the preservation protocol (Abstract, Paragraph 46) as in instant Claim 3, wherein subjecting the cellular material to a preservation protocol comprises:stepwise cryoprotectant addition to the cryoprotectant formulation to achieve a final cryoprotectant formulation with a cryoprotectant concentration effective to avoid ice-induced damage to the cellular material (Paragraphs 69,71, and 80) as in instant Claim 5, wherein the cellular material is selected from the group consisting of human organs and human tissues (Paragraphs 3 and Paragraph 28) as in instant Claim 6, wherein the cellular material is cartilage (Paragraph 28) as in instant Claim 7, wherein a cell viability (%) of the cellular material after completion of the preservation protocol is at least 70% (Paragraph 46) as in instant Claim 8, wherein a cell viability (%) of the cellular material after completion of the preservation protocol is at least 80% (Paragraph 46) as in instant Claim 9, wherein the high concentration cryoprotectant formulation has a cryoprotectant molarity of no less than 11 M (Paragraph 52) as in instant Claim 10, wherein the cryopreserved cellular material is nanowarmed during the preservation protocol via subjecting the cellular material that has been vitrified to electromagnetic energy of an intensity sufficient to excite the Fe mNPs and thaw the vitrified cellular material (Paragraph 106) as in instant Claim 12, wherein the electromagnetic energy comprises a radio frequency field, an alternating magnetic field, or a rotating magnetic field (Paragraph 106) as in instant Claim 13, wherein the radio frequency field, alternating magnetic field, or rotating magnetic field comprises a frequency of 200 kHz to 250 kHz (Paragraph 106) as in instant Claim 14, wherein the cellular material is exposed to the high concentration cryoprotectant formulation containing at least 0.5 mg/mL Fe mNPs via perfusion with the high concentration cryoprotectant formulation (Paragraphs 105-106 ) as in instant Claim 15.

The reference anticipates the claimed limitation

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brockbank (US 20180192639)

Brockbank teaches a method of preserving living large volume cartilage tissue (Abstract; Paragraphs 27-28), comprising: exposing the cartilage to a high concentration cryoprotectant formulation (Paragraph 52
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations of Fe mNps is critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Brockbank to try a finite number of possible concentrations of nanoparticles to arrive at the claimed and desired concentrations of nanoparticles through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because a method of determining nanoparticle concentrations was long established in the art as demonstrated by Brockbank.  Thus, Brockbank renders the instantly claimed concentration above.  
Brockbank teaches subjecting the cartilage tissue to a preservation protocol in which ice-induced damage to the cartilage tissue does not occur (Paragraph 30; Paragraph 46), and obtaining a cryopreserved cartilage tissue that has been nanowarmed; wherein metabolic activity of the nanowarmed cartilage tissue is fully recovered to control values within two days of being rewarmed; wherein the control values are assessed with fresh cartilage tissue, which was not cryopreserved, in a growth media (Paragraphs 74-76; Paragraph 46) as in instant Claim 16, Brockbank teaches that the cartilage tissue has a volume greater than 10 ml (Paragraph 27) as in instant Claim 17, 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation, rationales A,B,E, F, and G are applicable.  The claimed invention was known in the art at the time of filing as indicated by teachings of the cited references.  Brockbank teaches using Fe nanoparticles in cryopreservation and/or thawing.

Claims 1,4,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brockbank (US 20180192639) in view of Baust US 20180368393

Brockbank applies as above to teach claims 1 and 16.  Brockbank teaches wherein cartilage tissue has a volume greater than 10 ml (Paragraph 27) as in instant Claim 17, Brockbank teaches that viability can be at least 80% (Paragraph 46) as in instant Claim 19,  Brockbank does not further teach using VS83 as a cryoprotectant.  However, Baust does teach the use of a VS83 cryoprotectant (Paragraphs 96-99).  An artisan would have been motivated to use VS83 because Baust teaches that it can be successfully used in cryopreservation process, vitrification, and thawing to preserve cells (Paragraphs 98-99).  Since Baust teaches that VS83 can be successfully used, there would be a high expectation for success as in instant Claims 4 and 18

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation, rationales A,B,E, F, and G are applicable.  The claimed invention was known in the art at the time of filing as indicated by teachings of the cited references.  Brockbank teaches using Fe nanoparticles in cryopreservation and/or thawing.  Baust teaches the use of VS83 as a cryopreservation.  




Conclusion

All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632